  Case 15-24627         Doc 45     Filed 04/03/19 Entered 04/03/19 07:20:23              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-24627
         TANISHA TAKENYA JOHNSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/20/2015.

         2) The plan was confirmed on 09/08/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/04/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 12/11/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $4,585.00.

         10) Amount of unsecured claims discharged without payment: $71,632.77.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-24627       Doc 45        Filed 04/03/19 Entered 04/03/19 07:20:23                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $11,120.00
       Less amount refunded to debtor                            $320.00

NET RECEIPTS:                                                                                    $10,800.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $489.65
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,489.65

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
AMERICAS FINANCIAL CHOICE        Unsecured         519.00        519.04           519.04          51.35       0.00
AMERICASH LOANS LLC              Unsecured         500.00      1,790.55         1,790.55        177.14        0.00
AT&T                             Unsecured         429.00           NA               NA            0.00       0.00
BARNES AUTO GROUP                Unsecured      3,409.00            NA               NA            0.00       0.00
CASH CITY LOANS                  Unsecured         500.00      1,182.13         1,182.13        116.94        0.00
CHECK INTO CASH                  Unsecured         500.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      7,500.00     10,377.80        10,377.80       1,026.65        0.00
CITY OF CHICAGO DEPT OF REVENU   Priority             NA       1,066.00         1,066.00      1,066.00        0.00
COMCAST                          Unsecured         400.00           NA               NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         351.00           NA               NA            0.00       0.00
CREDIT ACCEPTANCE                Unsecured      8,093.00            NA               NA            0.00       0.00
EDFINANCIAL SERVICES             Unsecured      3,078.00       8,231.82         8,231.82        814.35        0.00
EDFINANCIAL SERVICES             Unsecured      3,769.00            NA               NA            0.00       0.00
EXPRESS AUTO TITLE LOANS         Unsecured         298.00           NA               NA            0.00       0.00
FIRST PREIMER BANK               Unsecured         416.00           NA               NA            0.00       0.00
IL DEPT OF EMPL0YMENT SECURITY   Unsecured      3,000.00       3,335.50         3,335.50        329.97        0.00
LAVERGNE COURTS                  Unsecured      9,581.00            NA               NA            0.00       0.00
MAX ALLEN AUTO                   Unsecured      5,000.00            NA               NA            0.00       0.00
MERCY HOUSING INC                Unsecured         977.00           NA               NA            0.00       0.00
MIDWEST TITLE LOANS              Secured              NA         800.00           800.00           0.00       0.00
MIDWEST TITLE LOANS              Unsecured         300.00           NA            800.00          79.14       0.00
PAYDAY LOAN STORE OF IL INC      Unsecured         300.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         600.00        754.24           754.24          74.61       0.00
PERSONAL FINANCE CO              Unsecured      1,200.00            NA               NA            0.00       0.00
PINNACLE CREDIT SERVICE          Unsecured         687.00           NA               NA            0.00       0.00
SPRINT NEXTEL                    Unsecured         500.00           NA               NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         500.00           NA               NA            0.00       0.00
SUN CASH                         Unsecured         500.00           NA               NA            0.00       0.00
T MOBILE                         Unsecured         500.00           NA               NA            0.00       0.00
TITLEMAX OF ILLINOIS             Secured        1,500.00       2,187.95         1,500.00      1,500.00      62.51
TITLEMAX OF ILLINOIS             Unsecured            NA            NA            687.95          68.06       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-24627     Doc 45     Filed 04/03/19 Entered 04/03/19 07:20:23                     Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim           Claim         Claim        Principal       Int.
Name                           Class    Scheduled        Asserted      Allowed         Paid          Paid
VALUE AUTO MART             Unsecured      6,774.00         9,538.58      9,538.58        943.63         0.00
VERIZON WIRELESS            Unsecured         687.00             NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                          Claim            Principal                Interest
                                                        Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                     $0.00              $0.00                  $0.00
      Mortgage Arrearage                                   $0.00              $0.00                  $0.00
      Debt Secured by Vehicle                          $1,500.00          $1,500.00                 $62.51
      All Other Secured                                  $800.00              $0.00                  $0.00
TOTAL SECURED:                                         $2,300.00          $1,500.00                 $62.51

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00              $0.00                  $0.00
       Domestic Support Ongoing                            $0.00              $0.00                  $0.00
       All Other Priority                              $1,066.00          $1,066.00                  $0.00
TOTAL PRIORITY:                                        $1,066.00          $1,066.00                  $0.00

GENERAL UNSECURED PAYMENTS:                        $37,217.61             $3,681.84                  $0.00


Disbursements:

       Expenses of Administration                           $4,489.65
       Disbursements to Creditors                           $6,310.35

TOTAL DISBURSEMENTS :                                                                      $10,800.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-24627         Doc 45      Filed 04/03/19 Entered 04/03/19 07:20:23                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
